April 27, 2017 DREYFUS SELECT MANAGERS LONG/SHORT FUND Supplement to Statement of Additional Information dated August 1, 2016, as revised or amended September 30, 2016, December 30, 2016, February 1, 2017, March 1, 2017, March 31, 2017 and April 14, 2017 The following information supplements and supersedes any contrary information contained in the fund's Statement of Additional Information: The Manager has terminated the Sub-Investment Advisory Agreement between the Manager and Owl Creek, a subadviser to the fund, effective May 5, 2017. In addition, the Manager has engaged Dalton Investments LLC ("Dalton") and Longhorn Capital Partners, L.P. ("Longhorn" and collectively with Dalton, CRM, Pine River, Sirios, Ramius and Three Bridges, the "Sub-Advisers") to serve as additional subadvisers to the fund and to provide day-to-day management of that portion of the fund's assets allocated to Dalton and Longhorn, respectively, effective on or about May 15, 2017. Dalton is a California limited liability company formed in 1999. Dalton is located at 1601 Cloverfield Boulevard, Suite 5050N, Santa Monica, California 90404. James B. Rosenwald III, CFA is the portfolio manager responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Dalton. Jennifer Chen Lai is an additional portfolio manager with respect to the portion of the fund's portfolio that is managed by Dalton. As of March 31, 2017, Dalton had approximately $3.29 billion in assets under management. The following is a list of persons (to the extent known by the fund) who are deemed to control Dalton by virtue of ownership of stock or other interests of Dalton: James B. Rosenwald III, Steven D.
